                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EMMANUEL PEREZ,

                  Petitioner,                               8:19CV2

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BRAD JOHNSON,

                  Respondent.

       Petitioner filed a Petition for Writ of Habeas Corpus (filing no. 1) and a
Motion for Leave to Proceed in Forma Pauperis (filing no. 2). Habeas corpus
cases attacking the legality of a person’s confinement require the payment of a
$5.00 filing fee. 28 U.S.C. § 1914(a). However, after considering Petitioner’s
financial status as shown in the records of this court (see inmate trust account
statement at filing no. 5), leave to proceed in forma pauperis will be granted and
Petitioner is relieved from paying the filing fee. See 28 U.S.C. § 1915(a)(1).

      IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (filing no. 2) is granted. The next step in this case is
for the court to conduct a preliminary review of the habeas corpus petition in
accordance with Rule 4 of the Rules Governing Section 2254 cases. The court will
conduct this review in its normal course of business.

      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
